DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10497919.   Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘919 patent anticipate instant claims 1-7 and 10-13.  
Further, the limitations recited in instant claims 8, 9, and 14-16 would be obvious over the ‘919 patent claims.  Claims 8, 9, 15 and 16 recite the materials of the primary conductive layer and the bonding connector.  It would be obvious to configure the bonding connector as a homogeneous single material (claim 15), for example aluminum (claims 16 and 9).  Aluminum is a well-known material used in electrical connection applications, and can be welded easily.  Accordingly, it would be obvious to use aluminum.  Further, it would be obvious 
Claim 14 recites another bonding connector configured to provide a coupling between the contact plate and at least one terminal of a battery of another parallel-connected group of batteries connected in series with the first parallel-connected group.  It is a known configuration to connect groups of parallel-connected cells in series, and in this case it would be obvious to do so via the same bonding connectors already defined in the ‘919 claims.  As such, claim 14 is also an obvious variant of the ‘919 claims. 


Allowable Subject Matter
Claims 1-16 would be allowable if the above-noted double patenting rejection was obviated. 
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 1 recites a contact plate comprising at least one primary conductive layer including a contact area that is aligned with two or more terminals of two or more battery cells in a parallel group of batteries, and a bonding connector configured to provide an electrical coupling between the contact plate and the two or more terminals of the battery cells.
Jan et al. (US 20140255750) is considered the closest prior art to claim 1.  The reference teaches that one bonding connector (wire bond 1003) connects an individual negative battery terminal with the bus bar (contact plate) (Figs. 9, 10).  However, the reference does not teach or fairly suggest that a bonding connector is configured to provide an electrical coupling between 
Harris et al (US 10720626) also currently appears to qualify as prior art because it has an effective filing date of 12/29/16, whereas the instant application appears to have an effective filing date of 7/5/17 (all of the provisional applications have been reviewed and adequate support for instant claim 1 was not found).  The reference teaches a contact plate having bonding connectors (e.g., 153, 163) (Figs. 3B, 3C, 3H, 3I), wherein individual bonding connectors are in contact with either centrally located cell terminals (212) or rim terminals (213).  However, similar to Jan et al. above, the reference does not teach or suggest that a bonding connector (one bonding connector) is configured to provide an electrical coupling between two or more terminals of two or more batteries and the contact plate as claimed.  


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan Crepeau whose telephone number is (571) 272-1299.  The examiner can normally be reached Monday-Friday from 9:30 AM - 6:00 PM EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Basia Ridley, can be reached at (571) 272-1453.  The phone number for the organization where this application or proceeding is assigned is (571) 272-1700.  Documents may be faxed to the central fax server at (571) 273-8300.




/Jonathan Crepeau/
Primary Examiner, Art Unit 1725
July 29, 2021